Roberts, J.
The plea of failure of consideration states that the note was given for the making of thirty-one surveys in the Cook Land district by deputy-surveyors. The grounds of defence therein set up, are (1st.) that the surveys were made by them in the Denton land district, contrary to their duty, and against his (appellant’s,) expressed wishes, by which any benefit from their services was entirely lost. And (2nd) that they were bound to make out a connected map of the surveys, showing their connection with established surveys, which they wholly failed to do, by which he was deprived of the benefit of them.
The evidence does not support either one of the grounds of defence. Williams’ testimony and McCulloch’s letter show that the locality for making the surveys was pointed out by McCulloch’s agent, and that McCulloch then believed that it was in the Cook land district; and'there is no evidence that the deputy-surveyors knew that it was not in the Cook district, nor is it even alleged that they then knew it.
The evidence of Crosby shows that the map of the surveys was returned into the General Land Office, but not until the land was re-located by the surveyors of the Denton district. It is not shown, that they failed to furnish a map of the surveys in a reasonable time, and that by such failure he lost an opportunity to re-locate the land himself, in the proper district. The surveyors of the Denton district, for all that appears, may have *77re-located the land, and filed protests in the General Land Office so soon, that it was impracticable to furnish a map of the work before their re-locations were made.
Leaving out of view entirely the evidence of the witness whose character for veracity was impeached, the verdict is amply supported by the evidence.
If a surveyor should survey land, pointed out to him by the owner of a certificate, both parties believing the land to be in his district, the fact that it is afterwards found not to be, should not deprive him of a just compensation for his services. Judgment is affirmed.
Judgment affirmed.